Case 1:13-cr-00036-JMS-TAB Document 100 Filed 04/27/21 Page 1 of 4 PageID #: 305




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                       )
                                                   )
                               Plaintiff,          )
                                                   )
                       v.                          )      Cause No. 1:13-cr-00036-JMS-TAB
                                                   )
   CHRISTOPHER SCOTT MOORE (01),                   )
                                                   )
                              Defendant.           )


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Paul Cherry’s Report and Recommendation dkt. [99]

 recommending that Christopher Scott Moore’s supervised release be revoked, pursuant to Title 18

 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

 and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

 Cherry’s Report and Recommendation dkt. [99]. The Court finds that Mr. Moore committed

 Violation Numbers 1, 2, 3, 4, and 5 as alleged by the U.S. Probation Office in its Petition for

 Warrant or Summons for Offender under Supervision dkts [92]. The Court now orders that the

 defendant's supervised release is therefore REVOKED, and Mr. Moore is sentenced to the custody

 of the Attorney General or his designee for a period of sixteen (16) months imprisonment and

 twenty-four (24) months of supervised release to follow (conditions modified as below). The

 Court further recommends placement at USP Marion.
Case 1:13-cr-00036-JMS-TAB Document 100 Filed 04/27/21 Page 2 of 4 PageID #: 306




       In addition to the mandatory conditions of supervision, the following conditions of

 supervised release be imposed:

 1. You shall report to the probation office in the district to which you are released within 72hours
 of release from the custody of the Bureau of Prisons.

 2. You shall report to the probation officer in a manner and frequency directed by the court or
 probation officer.

 3. You shall permit a probation officer to visit you at a reasonable time at home, or another place
 where the officer may legitimately enter by right or consent, and shall permit confiscation of any
 contraband observed in plain view of the probation officer.

 4. You shall not knowingly leave the judicial district without the permission of the court or
 probation officer.

 5. You shall answer truthfully the inquiries by the probation officer, subject to your
 5thAmendment privilege.

 6. You shall not meet, communicate, or otherwise interact with a person you know to be engaged,
 or planning to be engaged, in criminal activity. You shall report any contact with persons you
 know to be convicted felons to your probation officer within 72 hours of the contact.

 7. You shall reside at a location approved by the probation officer and shall notify the probation
 officer at least 72 hours prior to any planned change in place or circumstances of residence or
 employment (including, but not limited to, changes in residence occupants, job positions, job
 responsibilities). When prior notification is not possible, you shall notify the probation officer
 within 72 hours of the change.

 8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or
 dangerous weapon.

 9. You shall notify the probation officer within 72 hours of being arrested, charged, or questioned
 by a law enforcement officer.

 10. You shall maintain lawful full-time employment, unless excused by the probation officer for
 schooling, vocational training, or other reasons that prevent lawful employment.

 11. You shall not enter into any agreement to act as an informer or a special agent of a law
 enforcement agency without the permission of the court.

 12. As directed by the probation officer, you shall notify third parties who may be impacted by
 the nature of the conduct underlying your current or prior offense(s) of conviction and shall permit
 the probation officer to make such notifications and/or confirm your compliance with this
 requirement.
Case 1:13-cr-00036-JMS-TAB Document 100 Filed 04/27/21 Page 3 of 4 PageID #: 307




 13. You shall make a good faith effort to follow instructions of the probation officer necessary to
 ensure compliance with the conditions of supervision.

 14. You shall not use or possess any controlled substances prohibited by applicable state or federal
 law, unless authorized to do so by a valid prescription from a licensed medical practitioner. You
 shall follow the prescription instructions regarding frequency and dosage.

 15. You shall submit to substance abuse testing to determine if you have used a prohibited
 substance or to determine compliance with substance abuse treatment. Testing may include no
 more than 8 drug tests per month. You shall not attempt to obstruct or tamper with the testing
 methods.

 16. You shall participate in a substance abuse or alcohol treatment program approved by the
 probation officer and abide by the rules and regulations of that program. The probation officer
 shall supervise your participation in the program (provider, location, modality, duration, intensity,
 etc.). The court authorizes the release of the presentence report and available evaluations to the
 treatment provider, as approved by the probation officer.

 17. You shall not use or possess alcohol.

 18. You shall submit to the search by the probation officer of your person, vehicle, office/business,
 residence, and property, including any computer systems and hardware or software systems,
 electronic devices, telephones, and Internet-enabled devices, including the data contained in any
 such items, whenever the probation officer has a reasonable suspicion that a violation of a
 condition of supervision or other unlawful conduct may have occurred or be underway involving
 you and that the area(s) to be searched may contain evidence of such violation or conduct. Other
 law enforcement may assist as necessary. You shall submit to the seizure of contraband found by
 the probation officer. You shall warn other occupants these locations may be subject to searches.

 19. You shall not have unsupervised meetings, activities, or visits, or intentional communications
 with any minor unless they have been disclosed to the probation officer and approved by the court.
 You shall not have supervised meetings, activities, visits, or intentional communications with any
 minor unless they have been approved by the probation officer. Before you may request approval
 for such meetings, activities, visits, or intentional communications (unsupervised or supervised),
 you must notify the person(s) having custody of any such minor(s) about the conviction in this
 case and the fact that you are under supervision.

 20. You shall not be employed in any position or participate as a volunteer in any activity that
 involves unsupervised meetings, intentional communications, activities, or visits with minors
 except as disclosed to the probation officer and approved by the court.

 21. You shall not enter or remain at a place for the primary purpose of observing or contacting
 children under the age of 18.
Case 1:13-cr-00036-JMS-TAB Document 100 Filed 04/27/21 Page 4 of 4 PageID #: 308




 22. You shall not possess any child pornography or visual depictions of child erotica or nude
 minors. Any such material found in your possession shall be considered contraband and will be
 confiscated by the probation officer.

 23. You shall register as a sex offender with the appropriate authorities of any state in which you
 reside, are employed or attend school.

 24. You shall participate in a mental health treatment program, as approved by the probation
 officer, and abide by the rules and regulations of that program. The probation officer, in
 consultation with the treatment provider, shall supervise participation in the program (provider,
 location, modality, duration, intensity, etc.). You shall take all mental health medications that are
 prescribed by your treating physician. The court authorizes the release of the presentence report
 and available evaluations to the treatment provider, as approved by the probation officer.




      Date: 4/27/2021




 Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
